DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          BRUCE BALKEY,
                            Appellant,

                                    v.

         GULFSTREAM PARK RACING ASSOCIATION, INC.,
                         Appellee.

                              No. 4D17-943

                             [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. CACE16-
005203 (21).

  Bruce Balkey, Hallandale Beach, pro se.

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.